Title: To John Adams from Dr. Thomas Sewall, 21 November 1825
From: Sewall, Dr. Thomas
To: Adams, John


				
					Dear Sir
					Washington City Nov. 21 1825.
				
				Believing that you Still continue to feel a deep interest in the promotion of Science through the country, & that you will take a particular pleasure in the establishment & prosperity of Scientific institutions at the Seat of the National Government I take the liberty to forward to you a copy of the circular of our Medical insti School, with a copy of the Introductory lecture delivered at its opening.With Sentiments of the highest / consideration & esteem I am / Your obedt humble Servt
				
					Tho. Sewall
				
				
			